Citation Nr: 9924794	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-04 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for chronic pulmonary 
disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel
INTRODUCTION

The veteran served on active duty from April to October 1959, 
and from October 1961 to August 1962.

The issue of service connection for chronic pulmonary 
disability comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The matter was previously before the 
Board in October 1996 at which time it was remanded for 
further development.  Following the remand the RO denied 
service connection in a September 1997 Supplemental Statement 
of the Case and the matter was again before the Board.  In 
January 1998 the Board remanded the case to allow the veteran 
an additional opportunity to report for necessary 
examinations.  The record shows that the veteran failed to 
report for scheduled examinations without explanation and 
that the RO's attempts to contact the veteran through 
correspondence to the veteran's address of record, and via 
telephone to reschedule the examinations were unsuccessful.  

The veteran is currently assigned a 10 percent level of 
disability for service connected bilateral hearing loss.  The 
issue of entitlement to service connection for tinnitus was 
referred to the RO by the Board in October 1996.  The RO 
denied service connection in an October 1996 rating decision 
and the matter was before the Board in January 1998.  At that 
time the Board observed that there was no competent medical 
evidence supporting the veteran's claim for service 
connection, however, the RO had failed to consider whether 
the veteran's service-connected hearing loss aggravated or 
caused the tinnitus.  The issue was therefore remanded for VA 
examination and adjudication.  The record shows that the 
veteran failed to report for scheduled examinations without 
explanation and that the RO's attempts to contact the veteran 
through correspondence to the veteran's address of record, 
and via telephone to reschedule the examinations were 
unsuccessful.  

The veteran submitted a statement in May 1999 indicating that 
he felt that no further evidence was necessary to support his 
claims.  Both issues are again before the Board and will be 
decided on the evidence of record.  38 C.F.R. § 3.655(b) 
(1998).

The Board notes that in his May 1999 statement the veteran 
expressed concern regarding the non-retroactivity of the 
grant of service connection for bilateral hearing disability.  
The Board interprets this statement as raising the issue of 
an earlier effective date for the grant of service connection 
for bilateral hearing disability.  That matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1. A pulmonary disability was exhibited on the February 1959 
service entry examination.

2. The veteran has not provided competent medical evidence 
demonstrating that a pulmonary disability, which 
preexisted active duty, underwent permanent increase in 
severity during active duty.

3. The record contains no evidence showing that 
bronchiectasis was first shown in service or manifested to 
a compensable degree within the initial post-service year.

4. The record contains no competent evidence showing that 
tinnitus is causally related to any incident of service; 
or that any service-connected disability caused or 
contributed to tinnitus.


CONCLUSIONS OF LAW

1. A pulmonary disability, which preexisted active duty, is 
not shown to have been aggravated coincident with active 
duty.  38 U.S.C.A. §§ 1131, 1153 (West 1991);  38 C.F.R. 
§§  3.303, 3.306 (1998).
2. The veteran has not submitted evidence of a well-grounded 
claim for service connection for tinnitus.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1131 
(West 1991);  38 C.F.R. § 3.303 (1998).  Where a veteran 
served for at least 90 days during a period of war or after 
December 31, 1946, and certain chronic diseases, such as 
bronchiectasis, become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such diseases shall be presumed to have been incurred in 
service, even though there is no evidence of such diseases 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (1998).  However, 
aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439, 448, 449 (1995).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has also held that although a claim need 
not be conclusive, the statute provides that it must be 
accompanied by evidence that justifies a "belief by a fair 
and impartial individual" that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).


Analysis

Service connection for chronic pulmonary disability

Chest x-rays from the February 1959 entrance examination 
prior to the veteran's first period of active duty revealed a 
density anterior and lateral to the apex of the heart 
suggestive of an old adhesion.  March 1959 x-rays showed a 
small triangular opacity in the left base suggesting pleural 
reaction.  At entrance the veteran reported a history of 
asthma, hay fever or hives.

September 1959 emergency room notes indicate that the veteran 
was seen for rhinitis and mild asthma.  

On separation examination in October 1959 a history of 
asthma, hay fever, shortness of breath, sinusitis with cough 
and pressure in chest, perennial, but worse during ragweed 
season was noted.  The diagnoses were asthma, pollivotic, 
ragweed, not incurred in the line of duty, existed prior to 
service.

The veteran reentered active duty in January 1962.  The 
entrance examination notes a history of asthma with chronic 
cough.  Service medical records show that the veteran was 
treated for moderate to severe hay fever and wheezing, and 
transferred due to an allergy condition in May 1962.  It was 
noted that symptoms were severely aggravated by dust.  The 
June 1962 separation examination noted the veteran's 
symptomatology and indicated that the veteran had a 13 year 
history of such illness.

Private medical records from May 1966 show that the veteran 
had a history of allergies and lung infections since age 10, 
and was a heavy smoker.  The discharge diagnoses were 
bronchitis, bronchiectasis.

The veteran underwent a VA pulmonary function test in October 
1994.  Forced vital capacity (FVC) was shown to be 116 
percent of predicted; forced expiratory volume in one second 
(FEV-1) was shown to be 113 percent of predicted; and FEV-
1/FVC ratio was 75 percent.  The result was a normal 
spirometry.  October 1994 chest x-rays showed left 
cardiophrenic angle infiltrate versus supposition of shadows 
including the pericardium and pericardial fat.  

The veteran underwent a VA examination in November 1994.  He 
gave a history of daily exposure to dust and volcanic ash 
during tank training in 1961 to 1962, including an incident 
in which he allegedly collapsed secondary to the dust and 
ash.  Thereafter he found himself chronically fatigued.  The 
veteran reported having a chronic, dry, nonproductive, 
irritating cough since discharge from active duty.  There was 
no history of hemoptysis.  He complained of shortness of 
breath and fatigability.  Objective findings were normal.  
The diagnosis was chronic obstructive pulmonary disease.  

In January 1995 the veteran submitted his substantive appeal 
which included a detailed statement outlining his position 
and arguments.  The veteran maintained that he had never been 
diagnosed with asthma and that his symptoms during service 
were caused by volcanic dust which was unique to the area 
where he was stationed.

The veteran testified before a Hearing Officer in March 1995.  
He stated that he had been treated by a general practitioner 
for pulmonary disabilities between his discharge and his 
treatment at private hospital in May 1966, but that the 
records of that treatment were no longer available.  
(Transcript at p. 6).  He also stated that he was never 
hospitalized after May 1966 for pulmonary disabilities.  (Tr. 
at 10).  The veteran testified that during his second period 
of active duty, in some instances he had difficulty with the 
strenuous activity required of his military occupational 
specialty and that he became quite ill almost immediately 
after he was stationed in Yakima, Washington as a result of 
the arid environment, but that his condition improved when he 
was allowed to remain in the barracks.  (Tr. at 7, 12).  

Pursuant to an October 1996 remand from the Board, the 
veteran underwent a VA pulmonary function test and 
examination by a board-certified pulmonologist in June 1997.  
The pulmonary function test results showed poor 
reproducibility due to poor patient effort.  The diagnosis 
was hay fever and the results were consistent with no worse 
than a mild obstructive pattern.

On VA examination, the examiner noted relevant history but 
felt that the pulmonary function test results were extremely 
variable and not adequate for interpretation.  The diagnosis 
was cough and dyspnea on exertion that was unexplained by the 
diagnostic examination and studies performed.  There was 
insufficient evidence for a diagnosis of asthma, however the 
examiner could not rule out the possibility of such a 
diagnosis with more sensitive testing.  The examiner also 
stated that it was possible the veteran's dyspnea and fatigue 
were related to deconditioning since the veteran was 
inactive.  The examiner stated that he was unable to find 
clinical evidence that the veteran's complaints were related 
to pulmonary conditions for which the veteran was treated 
during active duty, although that possibility could not be 
totally excluded since asthmatic symptoms are 
characteristically intermittent and may not be present at the 
time of a single examination.  The doctor later added that he 
was unable to render the opinion ordered in the remand as to 
the etiology of any pulmonary disability, including whether 
or not it was as least as likely as not that any current 
pulmonary disability was related to complaints and findings 
noted in service.  Follow-up tests were scheduled to provide 
additional data, however, in August 1997 the veteran notified 
the medical center that he would not report for further 
testing or examinations.

Pursuant to another remand by the Board in January 1998, the 
veteran was afforded another chance to develop evidence to 
support his claim.  The record indicates that the veteran 
failed to report for scheduled VA examinations and that the 
RO attempted to contact the veteran with correspondence and 
via telephone, to determine if he would be willing to 
reschedule the examinations.  In a July 1998 statement the 
veteran indicated that he felt that no further evidence 
should be gathered, and that the evidence of record was 
sufficient to support his claims.

The Board finds that the evidence clearly shows that the 
veteran's pulmonary disorder preexisted active duty.  Service 
medical records support this conclusion.  The chest x-ray 
findings noted at the veteran's first service entrance 
examination and the first separation examination show 
pulmonary findings prior to service.  At the veteran's second 
entrance examination in January 1962 the veteran himself 
wrote that he was rejected in March 1959 because of his 
"chest" and he had "asthma and allergies."  The Army later 
found him acceptable for service in spite of the preexisting 
disabilities.  The second separation examination in June 1962 
noted a thirteen year history of asthma and hay fever 
symptoms.  Also probative on this point is May 1966 admission 
medical history from St. John's Mercy Hospital which 
indicates that the veteran had recurrent allergies since the 
age of 10.

The Board further finds that the preponderance of the 
evidence is against the claim for service connection for a 
pulmonary disability.  The veteran maintains that daily 
exposure to dust and volcanic ash during tank training caused 
permanent damage to his lungs resulting in an increase in 
disability.  However the Board notes that the service medical 
records from the relevant period in May 1962 show that the 
complaints of hay fever and wheezing aggravated by dust were 
"much better" the following day and that the veteran sought 
medical treatment for only one episode of increased symptoms 
during the period he maintains the aggravation occurred.  A 
bronchogram nearly 4 years after separation was within normal 
limits.  The veteran also underwent laryngoscopy, and 
bronchoscopy in addition to the bronchogram.  The discharge 
summary states the work-up was essentially negative for 
serious lung disease, however there was x-ray evidence of 
pulmonary fibrosis.  The veteran testified that he was never 
hospitalized for pulmonary problems after 1966, but that he 
was treated by a general practitioner between separation and 
hospitalization in 1966 whose records are no longer 
available.  The more recent findings include a normal 
spirometry in October 1994 and June 1997 pulmonary function 
test which, although poor patient effort resulted in poor 
reproducibility, was consistent with no worse than a mild 
obstructive pattern.  The June 1997 VA examiner reported that 
his findings with regard to the structural changes in the 
lungs were that the scarring on chest x-rays in February and 
March 1959 at enlistment examination was similar to findings 
in x-rays taken in October and December 1994.

Based on all of the evidence the Board finds that any 
exacerbation of the veteran's preservice pulmonary disability 
during service was acute and did not result in a permanent 
increase in severity; therefore the claim for service 
connections is denied.

Finally, the Board notes that the May 1966 private medical 
records include conflicting findings with regard to a 
diagnosis of bronchiectasis.  Bronchiectasis is a chronic 
disease for which presumptive service connection may be 
established.  It must be manifested to a degree of 10 percent 
within one year from the date of termination of service; 
however the first indication of bronchiectasis appeared 
almost 4 years after service, too remote in time to be 
considered.  38 C.F.R. § 3.309 (1998).

Service connection for tinnitus

The veteran is currently service connected for bilateral 
hearing loss and assigned a 10 percent level of disability.  

Service medical records are negative for any diagnosis or 
complaints of tinnitus.

The veteran underwent a VA examination in November 1994.  The 
examiner noted the veteran's history of service around tank 
noise and complaints of decreased hearing and intermittent 
tinnitus.  Eardrums were observed to be normal, Weber test 
was within the midline and tuning fork test revealed air 
conduction better than bone conduction.  The remainder of the 
examination was within normal limits.  The diagnosis was 
bilateral sensorineural a hearing loss and intermittent 
tinnitus since the early 1960's.  An audiologist noted the 
veteran's description as a bilateral periodic tone which 
began about 5 years prior under no unusual circumstances, 
occurred about twice per year and was described as 
aggravating.  Audiological examination showed mild sloping to 
moderately severe sensorineural hearing loss bilaterally.  
Speech recognition was good bilaterally.

In his substantive appeal filed in March 1997 the veteran 
stated that his tinnitus was persistent and continual and 
increased in severity a couple or several times per year.  He 
attributed tinnitus to acoustical trauma suffered as a result 
of his work in and around tanks during active duty.

The veteran underwent an audiology examination in June 1997.  
The audiologist found mild to severe sensorineural hearing 
loss bilaterally and noted that the veteran experienced 
bilateral, constant, locust-type tinnitus which interfered 
with communication, and which the veteran attributed to 
exposure to hazardous military noise.  

The veteran underwent a VA compensation and pension 
examination in July 1997.  Eardrums were found to be normal, 
tuning fork tests revealed air conduction to be greater than 
bone conduction, Weber was on the midline and the remainder 
of the examination was within normal limits.  The diagnosis 
was bilateral neurosensory hearing loss and constant tinnitus 
dating back to the 1960's.  

The veteran subsequently informed the RO that he had received 
no outside treatment for tinnitus and refused to undergo 
further VA examination and testing.

The Board finds that there is no competent evidence from a 
medical professional that tinnitus was caused or made more 
severe by the veteran's service-connected bilateral hearing 
disability.  38 C.F.R. § 3.310.  Nor is there any competent 
medical evidence otherwise relating tinnitus to any incident 
of military service.  See  38 C.F.R. §§ 3.303(d), 3.310(a).  
The Board notes that some recent examiners have diagnosed 
tinnitus since the 1960's, however it appears that these 
diagnoses were based on history provided by the veteran.  The 
Court has held that bare transcription of lay history 
unenhanced by any additional medical comment by the examiner, 
is not competent medical evidence required to make the claim 
well grounded.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
The Board also notes the veteran's belief that tinnitus is 
related to exposure to tank noise during active service, but 
the veteran is not a physician, and he is not qualified to 
express a medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  No 
qualified medical professional has provided such an opinion.  
The Board finds that the claim for tinnitus is not well-
grounded.









ORDER

Entitlement to service connection for chronic pulmonary 
disability is denied.

Entitlement to service connection for tinnitus is denied.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

